Exhibit 10.2

January 31, 2011

Art Peck

Dear Art,

Congratulations on your new position with the company!

This letter is to confirm your compensation arrangements as President, Gap North
America Division. In this position you will report to Glenn Murphy, Chairman and
CEO, Gap Inc.

Salary. Your annual salary will be $850,000, payable every two weeks.

Start Date. Your first day in your new position will be February 2, 2011.

Annual Bonus. Based on your position as Division President, you will be eligible
for an annual bonus based on achievement of Gap Inc. and/or Division financial
objectives as well as key business goal and individual performance. Under the
current program, your annual target bonus will be 75% of your base salary.
Depending on results, your actual bonus, if any, may be higher or lower and can
reach a maximum of 150%. Bonus payments will be prorated based on active time in
position, divisional or country assignment and changes in base salary or
incentive target that may occur during the fiscal year. Your annual bonus for
fiscal 2011 is scheduled for payment in March 2012. You must be employed by Gap
Inc. on the payment date to receive an award. Gap Inc. has the right to modify
the program at any time. Management discretion can be used to modify the final
award amount. Bonus payments are subject to supplemental income tax withholding.

Long-Term Incentive Awards. You will continue to participate in the Long-Term
Growth Program and may be eligible for future Long-Term Incentive Awards as a
participant in the Focal Review process.

Termination/Severance. The provisions in the Amendment to Agreement you signed
on December 15, 2008 regarding certain compensation and benefits upon
termination continue to apply.



--------------------------------------------------------------------------------

Art Peck

January 31, 2011

Page Two

 

Abide by Gap Inc. Policies/Protection of Gap Inc. Information. You agree to
abide by all Gap Inc. policies including, but not limited to, policies contained
in the Code of Business Conduct. You also agree to abide by the Confidentiality
and Non-Solicitation terms below during and after your employment with Gap Inc.

Insider Trading Policies. Based on the level of your position, you will be
subject to Gap Inc.’s Securities Law Compliance Manual, which among other things
places restrictions on your ability to buy and sell Gap Inc. stock and requires
you to pre-clear trades, and comply with Section 16 of the Securities Exchange
Act of 1934, as amended. If you do not already have a copy of the compliance
manual, or have questions about it, you should contact Gap Inc. Stock
Administration, at (415) 427-2481.

Confidentiality. You acknowledge that you will be in a relationship of
confidence and trust with Gap Inc. As a result, during your employment with Gap
Inc., you will acquire “Confidential Information,” which is information (whether
in electronic or any other format) that people outside Gap Inc. never see, such
as unannounced product information or designs, business or strategic plans,
financial information and organizational charts, and other materials.

You agree that you will keep the Confidential Information in strictest
confidence and trust. You will not, without the prior written consent of Gap
Inc.’s General Counsel, directly or indirectly use or disclose to any person or
entity any Confidential Information, during or after your employment, except as
is necessary in the ordinary course of performing your duties while employed by
Gap Inc., or if required to be disclosed by order of a court of competent
jurisdiction, administrative agency or governmental body, or by subpoena,
summons or other legal process, provided that prior to such disclosure, Gap Inc.
is given reasonable advance notice of such order and an opportunity to object to
such disclosure.

You agree that in the event your employment terminates for any reason, you will
immediately deliver to Gap Inc. all company property, including all documents,
materials or property of any description, or any reproduction of such materials,
containing or pertaining to any Confidential Information.

Non-Solicitation of Employees. In order to protect Confidential Information, you
agree that so long as you are employed by Gap Inc., and for a period of one year
thereafter, you will not directly or indirectly, on behalf of yourself, any
other person or entity, solicit, call upon, recruit, or attempt to solicit any
of Gap Inc.’s employees or in any way encourage any Gap Inc. employee to leave
their employment with Gap Inc. You further agree that you will not directly or
indirectly, on behalf of yourself, any other person or entity, interfere or
attempt to interfere with Gap Inc.’s relationship with any person who at any
time was an employee, consultant, customer or vendor or otherwise has or had a
business relationship with Gap Inc.

Non-disparagement. You agree now, and after your employment with the Gap Inc.
terminates not to, directly or indirectly, disparage Gap Inc. in any way or to
make negative,



--------------------------------------------------------------------------------

Art Peck

January 31, 2011

Page Three

 

derogatory or untrue statements about Gap Inc., its business activities, or any
of its directors, managers, officers, employees, affiliates, agents or
representatives to any person or entity.

Employment Status. You understand that your employment is still “at-will”. This
means that you do not have a contract of employment for any particular duration
or limiting the grounds for your termination in any way. You are free to resign
at any time. Similarly, Gap Inc. is free to terminate your employment at any
time for any reason. The only way your at-will status can be changed is if you
enter into an express written contract with Gap Inc. that contains the words
“this is an express contract of employment” and is signed by an officer of Gap
Inc.

In the event that there is any dispute over the terms, enforcement or
obligations in this letter, the prevailing party shall be entitled to recover
from the other party reasonable attorney fees and costs incurred to enforce any
agreements.

Please note that except for those agreements or plans referenced in this letter,
this letter contains the entire understanding of the parties and supersedes any
other agreements, representations or understandings (whether oral or written and
whether express or implied) with respect to this offer. Please review and sign
this letter and return it to Eva Sage-Gavin at Gap Inc. You may keep one
original for your personal records.

Art, congratulations on this latest achievement in your career at Gap Inc.

 

Yours sincerely,

/s/ Glenn Murphy

Glenn Murphy Chairman and CEO, Gap Inc. Confirmed this 29th day of January, 2011

/s/ Art Peck

Art Peck